

117 HR 4156 IH: Honoring Organizations Nationally for Ethics, Sustainability, and Trust Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4156IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Phillips (for himself, Ms. McCollum, Mr. Case, and Mr. Evans) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Compassionate Capitalist Award to recognize organizations that substantially benefit the well-being of their employees, stakeholders, and communities, and for other purposes.1.Short titleThis Act may be cited as the Honoring Organizations Nationally for Ethics, Sustainability, and Trust Act or the HONEST Enterprise Act. 2.Establishment of the Compassionate Capitalist Award(a)In generalThere is established the Compassionate Capitalist Award (in this section referred to as the award), which shall be evidenced by a certificate and a medal that—(1)bear the inscription the Compassionate Capitalist Award; and(2)incorporate such design and materials, and bear such additional inscriptions, as the Secretary of Commerce (in this section referred to as the Secretary) determines appropriate.(b)Presentation of awardThe President or the Secretary shall annually present, with such ceremonies as the President or Secretary determines appropriate, the award to organizations nominated under subsection (d) that the Secretary determines are deserving of recognition for substantially benefitting the well-being of their employees, stakeholders, and communities with respect to the following areas:(1)Environmental stewardshipThe degree to which an organization has in place practices to manage the environmental impact of its operations, supply chain, and distribution channels, including with respect to air, water, land, biodiversity, and climate effects.(2)GovernanceThe mission, ethics, and transparency of an organization, including, if applicable, the organization’s corporate leadership structure and executive compensation.(3)Social responsibilityThe degree to which an organization contributes to the communities in which it operates and obtains resources from, including the organization’s practices with respect to diversity, equity, inclusion, civic engagement, charitable giving, and refraining from doing business with exploitative countries.(4)Worker empowermentThe degree to which an organization contributes to the financial security, workplace safety, healthcare coverage, wellness, engagement, satisfaction, and career development of employees, and the degree to which an organization provides a fair and living wage.(c)Eligible organizations(1)In generalThe President or the Secretary shall present the award to at least one organization each year in each of the following categories:(A)Small businesses (at least 10 and fewer than 50 employees).(B)Midsized businesses (at least 50 and fewer than 250 employees).(C)Large businesses (at least 250 employees and fewer than 1,000 employees).(D)Very large businesses (at least 1,000 employees).(2)Total number of awardsNot more than 18 awards may be awarded each year. (3)ExceptionNotwithstanding paragraph (1), no award shall be awarded in a given category if the Secretary determines that no organization qualifies for the award with respect to such category.(d)Establishment of board of directors(1)In generalThe Secretary shall establish a board of directors to nominate organizations for the award and assist with administration of the award.(2)CompositionThe board shall be composed of the following:(A)The Assistant Secretary of Commerce for Economic Development, who shall serve as chairperson of the board.(B)The Administrator of the Wage and Hour Division of the Department of Labor, who shall serve as vice chairperson of the board.(C)At least 6 individuals appointed by the Secretary of Commerce, who shall include—(i)2 individuals representing independent nonprofit entities that have demonstrated leadership and excellence in the field of standard setting and measurement with respect to stakeholder impact;(ii)2 individuals representing corporate business entities that have demonstrated a history of service to society; and(iii)2 individuals representing organized labor entities or worker advocacy organizations.(3)DiversityIn making appointments to the board, the Secretary shall take actions to ensure the diversity of the membership with respect to race, ethnicity, and gender. (4)Evaluation toolThe board shall seek to enter into agreements with appropriate entities to obtain an online evaluation tool that meets the requirements of subsection (e) to assist the board in making nominations under paragraph (1).(5)Additional verificationThe board shall take actions to verify the accuracy of the facts presented by organizations seeking nomination for the award, including by soliciting employee feedback. (6)Annual reportThe board shall annually submit to the Secretary a report that includes—(A)nominations for the award; and(B)an assessment of the process for presenting awards under this section, including recommendations for improving such process.(e)Evaluation tool requirements and analysis(1)In generalThe evaluation tool described in subsection (d)(4) shall—(A)with respect to producing the numerical scores described in subparagraph (B), use standards specific to the category of business an organization qualifies as under subsection (c)(1) that are developed in consultation with such organizations;(B)provide for each organization considered for an award a numerical score with respect to each of the areas specified in subsection (b); and(C)provide for each organization considered for an award a total numerical score.(2)Analysis of resultsThe board shall seek to enter into an agreement with an office of the Department of Commerce, or a contractor with the appropriate expertise, for such office or contractor to conduct analyses of the numerical scores described in paragraph (1) and report the results of such analyses in a standardized format to assist the board in making nominations under subsection (d)(1).(f)Award eligibility requirements(1)ApplicationAn organization may be considered for an award upon submitting to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, including information necessary for purposes of the evaluation tool described in subsection (d)(4).(2)Application feesThe Secretary may charge a fee to submit an application under paragraph (1) and shall deposit any such fees into the account of the revolving fund established under subsection (j).(3)Prior recipient qualificationAn organization that has previously received the award is eligible to receive an additional award if at least 5 years have elapsed from the date such organization previously received the award.(4)Donor ineligibilityAn organization that makes a gift described in subsection (i) is ineligible to receive an award after the date of such gift. (g)Modification of areasThe Secretary may, on the basis of recommendations made by the board and developed in consultation with the Climate and ESG Task Force in the Division of Enforcement of the Securities and Exchange Commission, make modifications to the areas specified in subsection (b), which shall be effective 30 days after the date on which the Secretary submits a detailed description of such modifications to Congress.(h)Information transferThe Secretary shall issue to each organization that applies for the award—(1)the results of the evaluation with respect to such organization; and(2)information with respect to the organizations to whom the award was presented and the practices that the Secretary used as a basis to present such award to such organizations.(i)Solicitation of giftsThe Secretary may solicit and accept gifts from public and private entities to carry out this section and shall deposit any such gifts into the account of the revolving fund established under subsection (j).(j)Revolving fund(1)EstablishmentThere is established in the Treasury a revolving fund to be known as the Compassionate Capitalist Award Fund (in this subsection referred to as the Fund) to carry out this section.(2)Contents of fundThe Fund under this subsection shall consist of the following amounts:(A)Amounts deposited by the Secretary under subsection (f)(2).(B)Amounts deposited by the Secretary under subsection (i).(C)Such other amounts as may be appropriated under law.(3)Use of amountsAmounts in the account of the Fund under this subsection shall be available to the Secretary, without further appropriation, to carry out this section.(k)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the President and Congress a report on the progress made with respect to the award and any recommendations relating to the process of presenting such award.(l)Public availability of award informationNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a publicly available Government website that includes, with respect to the awarding of awards each year, information concerning—(1)the organizations nominated for an award under subsection (d)(1);(2)the process by which organizations nominated for an award are evaluated; and(3)the performance metrics which can be used to determine best practices for each category of business described in subsection (c)(1) in each area specified in subsection (b).